

115 HR 3995 IH: Improving Broadband Access for Veterans Act of 2017
U.S. House of Representatives
2017-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3995IN THE HOUSE OF REPRESENTATIVESOctober 10, 2017Mr. McNerney (for himself and Mr. Kinzinger) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Communications Commission to submit to Congress a report on promoting
			 broadband internet access service for veterans.
	
 1.Short titleThis Act may be cited as the Improving Broadband Access for Veterans Act of 2017. 2.Report on promoting broadband internet access service for veterans (a)Veteran definedIn this section, the term veteran has the meaning given the term in section 101 of title 38, United States Code.
 (b)Report requiredNot later than 1 year after the date of the enactment of this Act, the Federal Communications Commission shall submit to Congress a report on promoting broadband internet access service for veterans, in particular low-income veterans and veterans residing in rural areas. In such report, the Commission shall—
 (1)examine such access and how to promote such access; and (2)provide findings and recommendations for Congress with respect to such access and how to promote such access.
 (c)Public notice and opportunity To commentIn preparing the report required by subsection (b), the Commission shall provide the public with notice and an opportunity to comment on broadband internet access service for veterans, in particular low-income veterans and veterans residing in rural areas, and how to promote such access.
			